Case 1:21-cv-01352-FB-SJB Document 8 Filed 05/04/21 Page 1 of 10 PageID #: 43




UNITED STATES DISTRICTCOURT
EASTERN DISTRICT OF NEW YORK
                                                            X
GREENPOINT BUSHWICK, LLC,
192 MORGAN REALTY, LLC. and
MORGAN WILLIAMSBURGH, LLC.,

                              Plaintiffs,                       Civil Action No.: 1:21-CV-01352
                                                                (FB)(SJB)

       -against-                                                ANSWER

CERTAIN UNDERWRITERS SUBSCRIBING
POLICY NO. PL190320,

                              Defendants.
                                                            X

       Defendants, CERTAIN UNDERWRITERS SUBSCRIBING POLICY NO. PL190320

(“Defendants” or “Underwriters”), by their attorneys, FLEISCHNER POTASH LLP, as and for

an Answer to the Amended Complaint of Plaintiffs, respectfully allege the following:

                                            PARTIES

       1.      Defendants deny having knowledge and/or information sufficient to form a belief

as to the allegations contained in paragraph “1”.

       2.      Defendants deny having knowledge and/or information sufficient to form a belief

as to the allegations contained in paragraph “2”.

       3.      Defendants deny having knowledge and/or information sufficient to form a belief

as to the allegations contained in paragraph “3”.

       4.      Defendants deny each and every allegation set forth in paragraph “4”, except admit

that Defendants are a foreign unincorporated association that write insurance policies on a surplus

lines basis in the State of New York.

       5.      Defendants deny each and every allegation set forth in paragraph “5”, except admit
Case 1:21-cv-01352-FB-SJB Document 8 Filed 05/04/21 Page 2 of 10 PageID #: 44




that Defendants are authorized and/or eligible to write insurance policies on a surplus lines basis

in the State of New York and subscribe a policy of insurance issued to the Plaintiffs.

                                JURISDICTION AND VENUE

         6.    Defendants admit the allegations contained in paragraph “6”.

         7.    Defendants admit the allegations contained in paragraph “7”.

                                 FIRST CAUSE OF ACTION
                                 (BREACH OF CONTRACT)

         8.    Defendants deny having knowledge and/or information sufficient to form a belief

as to the allegations contained in paragraph “8”.

         9.    Defendants deny having knowledge and/or information sufficient to form a belief

as to the allegations contained in paragraph “9” and leave all matters of law to this Honorable

Court.

         10.   Defendants deny each and every allegation contained in paragraph “10” except

Defendants admit that they subscribed to Policy No. PL190320 issued to Greenpoint Bushwick,

LLC, Morgan Williamsburg LLC & 192 Morgan Realty LLC (the “Policy”), which included 186-

200 Morgan Avenue, Brooklyn, NY 11237 as an Insured Location for the term of March 19, 2020,

to March 19, 2021, and refer to the Policy for its complete terms, conditions, exclusions, and

limitations.

         11.   Defendants deny having knowledge and/or information sufficient to form a belief

as to the allegations contained in paragraph “11”.

         12.   Defendants deny each and every allegation contained in paragraph “12” except

admit the Policy was in full force and effect on April 30, 2020, and refer to the Policy for its

complete terms, conditions, exclusions, and limitations.

         13.   Defendants deny each and every allegation contained in paragraph “13”.
Case 1:21-cv-01352-FB-SJB Document 8 Filed 05/04/21 Page 3 of 10 PageID #: 45




       14.     Defendants deny each and every allegation contained in paragraph “14”.

       15.     Defendants deny each and every allegation contained in paragraph “15” except

admit that they received notice of the alleged loss on or about May 18, 2020.

       16.     Defendants deny each and every allegation contained in paragraph “16”.

       17.     Defendants admit the allegations contained in paragraph “17”, and respectfully

refer the Court to the full contents of the December 4, 2020, letter denying coverage for the alleged

loss, which are incorporated herein in their entirety.

       18.     Defendants deny each and every allegation contained in paragraph “18” except

admit that Defendants have refused to reimburse Plaintiffs for the alleged damages.

       19.     Defendants deny each and every allegation contained in paragraph “19”.

       20.     Defendants deny each and every allegation contained in paragraph “20”.

       21.     Defendants deny each and every allegation contained in paragraph “21” except

Defendants admit that Plaintiffs seek consequential damages from Defendants in the nature of

attorneys’ fees in pursuing this lawsuit, and leave all matters of law to this Honorable Court.

       22.     Defendants deny each and every allegation contained in paragraph “22”.

                         SECOND CAUSE OF ACTION
                (COMMON LAW BREACH OF IMPLIED COVENANT OF
                      GOOD FAITH AND FAIR DEALING)

       23.     Defendants repeat, reiterate and reallege each and every answer set forth in the

preceding paragraphs numbered “1” through “22”, inclusive, with the same force and effect as

though more fully set forth herein at length.

       24.     Defendants deny each and every allegation contained in paragraph “24” except

Defendants admit that Plaintiffs and Defendants are parties to a written contract, and leave all

matters of law to the Court.
Case 1:21-cv-01352-FB-SJB Document 8 Filed 05/04/21 Page 4 of 10 PageID #: 46




       25.     Defendants deny each and every allegation contained in paragraph “25”.

       26.     Defendants deny having knowledge and/or information sufficient to form a belief

as to the allegations contained in paragraph “26” and leave all matters of law to the Court.

       27.     Defendants deny having knowledge and/or information sufficient to form a belief

as to the allegations contained in paragraph “27” and leave all matters of law to the Court.

       28.     Defendants deny having knowledge and/or information sufficient to form a belief

as to the allegations contained in paragraph “28” and leave all matters of law to the Court.

       29.     Defendants deny having knowledge and/or information sufficient to form a belief

as to the allegations contained in paragraph “29” and leave all matters of law to the Court.

       30.     Defendants deny each and every allegation contained in paragraph “30”.

       31.     Defendants deny each and every allegation contained in paragraph “31”.

       32.     Defendants deny each and every allegation contained in paragraph “32”.

       33.     Defendants deny each and every allegation contained in paragraph “33”.

       34.     Defendants deny each and every allegation contained in paragraph “34”.

       35.     Defendants deny each and every allegation contained in paragraph “35”.

       36.     Defendants deny each and every allegation contained in paragraph “36”.

       37.     Defendants deny each and every allegation contained in paragraph “37”.

       38.     Defendants deny each and every allegation contained in paragraph “38”.

       39.     Defendants deny each and every allegation contained in paragraph “39”.

       40.     Defendants deny each and every allegation contained in paragraph “40”.

       41.     Defendants deny each and every allegation contained in paragraph “41”.

       42.     Defendants deny each and every allegation contained in paragraph “42”.

       43.     Defendants deny each and every allegation contained in paragraph “43”.
Case 1:21-cv-01352-FB-SJB Document 8 Filed 05/04/21 Page 5 of 10 PageID #: 47




       44.     Defendants deny each and every allegation contained in paragraph “44”.

       45.     Defendants deny each and every allegation contained in paragraph “45” except

Defendants admit that Plaintiffs seek consequential damages from Defendants in the nature of

attorneys’ fees in pursuing this lawsuit, and leave all matters of law to this Honorable Court.

       46.     Defendants deny each and every allegation contained in paragraph “46”.

       47.     The “PRAYER FOR RELIEF” clause in the Amended Complaint merely recites

the relief requested by Plaintiffs. To the extent a response is required, Defendants deny each and

every allegation contained in the “PRAYER FOR RELIEF” clause.

                                    ADDITIONAL DEFENSES

       Without assuming any burden of proof that properly sits with another party, Defendants

assert the following additional defenses:

                               AS AND FOR A FIRST DEFENSE

       48.     The Amended Complaint, in whole or in part, fails to state a claim on which relief

can be granted.

                              AS AND FOR A SECOND DEFENSE

       49.     Defendants’ liability, if any, is derived solely from the Policy, which is limited by

its terms, conditions, limitations, deductibles, endorsements, and exclusions, all of which are pled

herein as if copied in full at this place in this Answer.

                               AS AND FOR A THIRD DEFENSE

       50.     Plaintiffs’ action is barred by one or more of the equitable doctrines of waiver,

estoppel, laches, unclean hands and/or accord and satisfaction.

                              AS AND FOR A FOURTH DEFENSE

       51.     There is no justiciable controversy under the Policy.
Case 1:21-cv-01352-FB-SJB Document 8 Filed 05/04/21 Page 6 of 10 PageID #: 48




                                  AS AND FOR A FIFTH DEFENSE

       52.      Plaintiffs failed to mitigate their alleged losses, expenses, costs and damages.

                                  AS AND FOR A SIXTH DEFENSE

       53.      Defendants denies any responsibility to Plaintiffs and contend to the extent the

Plaintiffs have failed or refused to comply with all the terms, conditions and requirements under

the Policy, there is no coverage for the Plaintiffs’ claims.

                               AS AND FOR A SEVENTH DEFENSE

       54.      Plaintiffs failed to satisfy conditions precedent and to meet its other obligations

necessary to establish and support a valid claim under the Policy.

                               AS AND FOR AN EIGHTH DEFENSE

       55.      While Defendants deny that Plaintiffs are entitled to coverage for the alleged loss,

any recovery under the Policy is subject to all applicable deductibles, limits and sublimits of

liability contained in the Policy, which are incorporated herein.

                                  AS AND FOR A NINTH DEFENSE

       56.      There is no coverage for loss or damage to the below property as provided in the

Building and Personal Property Coverage Form CP 00 10 04 02 at page 2:

   A. Coverage
      We will pay for direct physical loss of or damage to Covered Property at the premises described in the
      Declarations caused by or resulting from any Covered Cause of Loss.
      …

       2. Property Not Covered
          Covered Property does not include:
               …

                j. Bulkheads, pilings, piers, wharves or docks;
                …
                l. Retaining walls that are not part of a building;

                                 AS AND FOR A TENTH DEFENSE

       57.      There is no coverage under the Policy for loss or damage caused directly or
Case 1:21-cv-01352-FB-SJB Document 8 Filed 05/04/21 Page 7 of 10 PageID #: 49




indirectly by Earth Movement, as provided in the Causes of Loss – Special Form CP 10 30 06 07

at page 1:

       B. Exclusions
               1. We will not pay for loss or damage caused directly or indirectly by any of the following.
               Such loss or damage is excluded regardless of any other cause or event that contributes
               concurrently or in any sequence to the loss.
               …

                b. Earth Movement
                         (1) Earthquake, including any earth sinking, rising or shifting related to such
                         event;
                         (2) Landslide, including any earth sinking, rising or shifting related to such event;
                         (3) Mine subsidence, meaning subsidence of a man-made mine, whether or not
                         mining activity has ceased;
                         (4) Earth sinking (other than sinkhole collapse), rising or shifting including soil
                         conditions which cause settling, cracking or other disarrangement of foundations
                         or other parts of realty. Soil conditions include contraction, expansion, freezing,
                         thawing, erosion, improperly compacted soil and the action of water under the
                         ground surface.
                …

                             AS AND FOR AN ELEVENTH DEFENSE

       58.      There is no coverage under the Policy for loss or damage caused by or resulting

from Collapse, as provided in the Causes of Loss – Special Form CP 10 30 06 07 at page 4:

                2. We will not pay for loss or damage caused by or resulting from any of the following:
                …

                         k. Collapse, including any of the following conditions of property or any part of
                         the property:
                                  (1) An abrupt falling down or caving in;
                                  (2) Loss of structural integrity, including separation of parts of the
                                  property or property in danger of falling down or caving in; or
                                  (3) Any cracking, bulging, sagging, bending, leaning, settling, shrinkage
                                  or expansion as such condition relates to (1) or (2) above.
                                  But if collapse results in a Covered Cause of Loss at the described
                                  premises, we will pay for the loss or damage caused by that Covered
                                  Cause of Loss.

                               AS AND FOR A TWELFTH DEFENSE

       59.      There is no coverage for loss or damage to the Plaintiffs’ property caused by faulty,

inadequate or defective design, workmanship, repair, construction, renovation, materials or

maintenance, as provided in the Causes of Loss – Special Form CP 10 30 06 07 at page 4:
Case 1:21-cv-01352-FB-SJB Document 8 Filed 05/04/21 Page 8 of 10 PageID #: 50



       3. We will not pay for loss or damage caused by or resulting from any of the following, 3.a.
       through 3.c. But if an excluded cause of loss that is listed in 3.a. through 3.c. results in a Covered
       Cause of Loss, we will pay for the loss or damage caused by that Covered Cause of Loss.
       ***

                c. Faulty, inadequate or defective:
                         (1) Planning, zoning, development, surveying, siting;
                         (2) Design, specifications, workmanship, repair, construction, renovation,
                         remodeling, grading, compaction;
                         (3) Materials used in repair, construction, renovation or remodeling; or
                         (4) Maintenance; of part or all of any property on or off the described premises.



                             AS AND FOR A THIRTEENTH DEFENSE

       60.      There is no coverage under the Policy for loss or damage to Plaintiffs’ property

caused by ordinary wear and tear, deterioration, rust or other corrosion, hidden or latent defect,

decay, any quality in property that causes it to damage or destroy itself, settling, cracking,

shrinking or expansion as provided in the Causes of Loss – Special Form CP 10 30 06 07 at page

3:

       B. Exclusions
               1. We will not pay for loss or damage caused directly or indirectly by any of the following.
               Such loss or damage is excluded regardless of any other cause or event that contributes
               concurrently or in any sequence to the loss.
               …

                d. (1) Wear and tear;
                   (2) Rust or other corrosion, decay, deterioration, hidden or latent defect or any quality
                   in property that causes it to damage or destroy itself;

                …
                    (4) Settling, cracking, shrinking or expansion;

                             AS AND FOR A FOURTEENTH DEFENSE

       61.      There is no coverage for loss or damage to Plaintiff’s property that occurred prior

to the inception of the Policy, prior to the Policy term, and/or prior to the effective date upon which

coverage, if any, would be afforded to the property under the Policy.

                               AS AND FOR A FIFTEENTH DEFENSE

       62.      The claim for punitive damages is in violation of the Statutes and Constitution of
Case 1:21-cv-01352-FB-SJB Document 8 Filed 05/04/21 Page 9 of 10 PageID #: 51




the United States and New York.

                           AS AND FOR A SIXTEENTH DEFENSE

       63.     Defendants have at all times acted in good faith and on a reasonable basis.

                        AS AND FOR A SEVENTEENTH DEFENSE

       64.     There is no coverage in the Policy and/or as a matter of law for Plaintiffs’ claimed

demand for consequential damages, Plaintiff’s claimed demand for consequential damages is not

proximately related to the alleged breach of contract, and consequential damages were not

reasonably foreseeable when the Policy was issued.

                        AS AND FOR AN EIGHTEENTH DEFENSE

       65.     To the extent the Defendants’ Policy is triggered or Defendants are obligated to

provide insurance coverage, any coverage that may be owed is excess coverage over any

underlying insurance, any Self-Insured Retention, and any other insurance, whether collectible or

not, whether primary, excess, contingent or self-insurance trust, or on any other basis.

                          AS AND FOR A NINETEENTH DEFENSE

       66.     There is no coverage in the Policy and/or as a matter of law for Plaintiffs’ claimed

demand for attorney fees and costs.

                          AS AND FOR A TWENTIETH DEFENSE

       67.     Plaintiffs did not suffer a fortuitous loss.

                        AS AND FOR A TWENTY-FIRST DEFENSE

       68.     Plaintiffs’ claim is void to the extent that Plaintiffs’ application for insurance

contained any material misrepresentations and to the extent that the Plaintiffs have misrepresented

material facts concerning the events complained of.
Case 1:21-cv-01352-FB-SJB Document 8 Filed 05/04/21 Page 10 of 10 PageID #: 52




                      AS AND FOR A TWENTY-SECOND DEFENSE

       69.     Defendants reserve the right to amend their Answer to the Amended Complaint and

to interpose such other defenses and objections as continuing investigation and discovery may

disclose.

       WHEREFORE, Defendants, CERTAIN UNDERWRITERS SUBSCRIBING POLICY

NO. PL190320, demand judgment dismissing the Amended Complaint, awarding it costs and

disbursements, including reasonable attorneys’ fees for the defense of this action, together with

such other and further relief deemed just and proper.

Dated: New York, New York
       May 4, 2021
                                             Yours, etc.,

                                             FLEISCHNER POTASH LLP

                                             By: ___/s/ Eric R. Leibowitz__________
                                                    Eric Leibowitz, Esq. (EL - 5488)
                                             Attorneys for Defendants
                                             CERTAIN UNDERWRITERS SUBSCRIBING
                                             POLICY NO. PL190320,
                                             14 Wall Street, Suite 5C
                                             New York, New York 10005
                                             (646) 520-4200
                                             Our File No.: 305-22973

TO:    All Counsel of Record (Via ECF)
